DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 09 November 2021. As directed by the amendment: Claims 1-3, 5, 6, and 11 have been amended, Claims 13-48 have been cancelled, and Claim 49 been added. Thus, Claims 1-12 and 49 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites, “the plurality of the measured nerve tissue signals” in Lines 3-4. However, this limitation lacks antecedent basis in the claims, since Claim 1 (from which Claim 3 depends) only recites “the measured nerve tissue signals”. Therefore this limitation is indefinite. For purposes of examination, the Examiner is 
Regarding Claim 3, the claim recites “the at least one peripheral nerve tissue signal from the measured nerve tissue signals produced by neurons in the subject” in Lines 10-11. However, this limitation lacks antecedent basis in the claim, because “peripheral nerve tissue signal” has been deleted from Claim 1 (from which Claim 3 depends). Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “the measured nerve tissue signals produced by neurons in the subject”. Appropriate correction or clarification is required.
Regarding Claim 3, the claim recites “the test subject” in Line 14. However, this limitation lacks antecedent basis in the claim. For purposes of examination, the Examiner is interpreting this limitation as “the subject”. Appropriate correction or clarification is required.
Regarding Claim 3, the claim recites “the state machine” in Line 11 and 15. However, this limitation lacks antecedent basis in the claim. For purposes of examination, the Examiner is interpreting this limitation as “the state machine generator module” as recited previously in the claim. Appropriate correction or clarification is required.
Regarding Claim 3, the claim recites, “the processed measured peripheral nerve tissue signals” in Line 17. However, this limitation lacks antecedent basis in the claim, because Claim 1 (from which Claim 3 depends) has been amended to recite “measured nerve tissue signals”. Therefore this limitation is indefinite. For purposes of examination, 
Regarding Claim 5, the claim has been amended to recite “the synthetic neuromodulatory signal” in sections a)-e) of the claim. However, this limitation is unclear as to whether it is referring to “the first synthetic neuromodulatory signal” or “the synthetic neuromodulatory signals” as recited in Claim 1, or a different synthetic neuromodulatory signal. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting these limitation as “the first synthetic neuromodulatory signal”. Appropriate correction or clarification is required.
Regarding Claim 6, the claim has been amended to recite “the at least one desired effect” in Line 16-17. However, the claim only recites “a/the desired effect” in other areas of the claim. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting these limitation as, “the desired effect”. Appropriate correction or clarification is required. Claims 6-10 are rejected for depending on Claim 6. 
Regarding Claim 6, the claim has been amended to recite, “the safe range of parameters” in Lines 17-18. However, the claim recites “a/the safe range of operational parameters” in other areas of the claim. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting these limitation as, “the safe range of operational parameters”. Appropriate correction or clarification is required. Claims 6-10 are rejected for depending on Claim 6.
Regarding Claim 8, the claim recites “receiving the at least one processed measured peripheral nerve tissue signal” in Lines 2-3. However, this limitation lacks antecedent basis in the claim, because Claim 6 (from which Claim 8 depends) has been amended to recite “measured nerve tissue signals generated by neurons”. For purposes of examination, the Examiner is interpreting this limitation as, “receiving at least one processed measured peripheral nerve tissue signal”. Appropriate correction or clarification is required.
Regarding Claim 11, the claim has been amended to recite, “the at least one desired effect” in Lines 14-15. However, the claim only recites “a/the desired effect” in other areas of the claim. Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting these limitation as, “the desired effect”. Appropriate correction or clarification is required. Claim 12 is rejected for depending on Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haugland et al. (US Publication No. 2003/0144710, previously cited), in view of Kaula et al. (US Publication No. 2014/0067005, previously cited), further in view of Simon et al. (US Publication No. 2013/0238050, previously cited).
Regarding Claim 6, Haugland et al. discloses a method of retrieving a synthetic neuromodulatory signal to be administered to an intended target (Abstract, Paragraph 0036-0043), comprising: receiving a selection of a desired effect from a user interface of an electronic device (Paragraph 0074, 0084-0090, 0092); downloading a first synthetic neuromodulatory signal associated with the desired effect to the electronic device in response to the selection (Abstract, Paragraph 0036-0043, 0085-0091); wherein application of the first synthetic neuromodulatory signal to the intended target causes the intended target to experience the desired effect without application of a drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091), and receiving an input of operational parameters from the user interface  (Paragraph 0074, 0084-0090, 0092) relating to application  (power and stimulus control transmitter, Figs. 8-9, Paragraph 0080) of the downloaded first synthetic neuromodulatory signal,  where the first synthetic neuromodulatory signal to be applied (Abstract, Paragraph 0036-0043) was derived from measured nerve tissue signals generated by neurons in a subject (determining stimulation using signal analysis of the nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract), for the at least one desired effect selected without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091), and wherein the first synthetic neuromodulatory siqnal is applied to the intended target to cause the intended target to experience the desired effect without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091).  Haugland et al. discloses the system further comprising storing and receiving operational stimulation parameters for the synthetic neuromodulatory signal associated with the desired effect on the electronic device  (Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/received based on different possible intended targets. 
However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and  a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034) are stored and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored based on different possible intended targets, as taught by Kaula et al., in order to store/receive parameter values that are effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Furthermore, Haugland et al. does disclose wherein the first synthetic neuromodulatory siqnal is applied to the intended target to cause the intended target to experience the desired effect without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091), and Kaula et al. discloses that the neuromodulatory signals may be used to treat epileptic seizures, control weight, or regulate the heart (Paragraph 0099), which are conditions known in the art to traditionally be treated with drugs or surgery. However, Haugland et al. and Kaula et al. do not specifically disclose where the first synthetic neuromodulatory signal is configured to stimulate nerves as an alternative to drug-based treatments. However, Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
Regarding Claim 11, Haugland et al. discloses a non-transient computer readable medium containing instructions that when executed (Paragraph 0016, 0100, 0113, 0129) perform a method comprising: receiving a selection of a desired effect from a user interface of an electronic device (Paragraph 0074, 0084-0090, 0092); downloading a first synthetic neuromodulatory signal associated with the desired effect to the electronic device (programming unit, Figs. 8-9)  in response to the selection (Abstract, Paragraph 0036-0043, 0085-0091); and receiving an input of operational parameters (Paragraph 0074, 0084-0090, 0092)  from the user interface relating to application (power and stimulus control transmitter, Figs. 8-9, Paragraph 0080) of the downloaded first synthetic neuromodulatory signal, where the first synthetic neuromodulatory signal to be applied (Abstract, Paragraph 0036-0043) was derived from measured nerve tissue signals generated by neurons in a subject (determining stimulation using signal analysis of the nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract), for the at least one desired effect selected without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091), and wherein the first synthetic neuromodulatory siqnal is applied to the intended target to cause the intended target to experience the desired effect without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091). Haugland et al. discloses the system further comprising storing, downloading, and receiving operational stimulation parameters for the synthetic neuromodulatory signal associated with the desired effect on the electronic device  (Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/downloaded based on different possible intended targets, and wherein the received parameter input is within the safe range for that intended target. 
However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received/applied parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034),  where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0031-0034) are stored/downloaded and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/retrieved based on different possible intended targets, and wherein the received operational parameter input is within the safe range for that intended target, as taught by Kaula et al., in order to store and apply parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
 Furthermore, Haugland et al. does disclose wherein the first synthetic neuromodulatory siqnal is applied to the intended target to cause the intended target to experience the desired effect without application of the drug to the intended target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091), and Kaula et al. discloses that the neuromodulatory signals may be used to treat epileptic seizures, control weight, or regulate the heart (Paragraph 0099), which are conditions known in the art to traditionally be treated with drugs or surgery. However, Haugland et al. and Kaula et al. do not specifically disclose where the first synthetic neuromodulatory signal is configured to stimulate nerves as an alternative to drug-based treatments. However, Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
Regarding Claim 8, Haugland et al. discloses the method further wherein receiving at least one processed peripheral nerve tissue signal and creating the synthetic neuromodulatory signal (closed-loop algorithms with signal analysis, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133), the synthetic neuromodulatory signal created by representing at least one of the processed measured peripheral nerve tissue signals as a sequence of one or more states (determining stimulation using signal analysis of the peripheral nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract) wherein each state is represented by one or more state parameters that are converted to form the synthetic neuromodulatory signal (determining stimulation using signal analysis of the peripheral nerve signals, Paragraph 0040, 0112-0115, 0123, 0129, 0130-0133, Abstract).  
Regarding Claim 10, Haugland et al. discloses a system further wherein the neuromodulatory signal generator system comprises stored operational parameters selected from the group consisting of a) identification parameters identifying the needs or wants of the intended target (Paragraph 0086-0092); b) scheduled delivery time parameters of the neuromodulatory signal (Paragraph 0086-0092); c) frequency of application parameters of the neuromodulatory signal (Paragraph 0086-0092); d) parameters indicating the Docket No.: 034025-US74353 Application No.: 15/608,872duration of application of the neuromodulatory signal (Paragraph 0086-0092); and e) parameters indicating the strength of the neuromodulatory signal (Paragraph 0086-0092), wherein the intended target is a human (Paragraph 0052, 0096, subjects of Figs. 2-4)  in order to create the set of state parameters (Abstract, Paragraph 0036-0043, 0085-0092) for generating synthetic neuromodulatory signals for that human subject (Paragraph 0060-0061, 0072, 0123). Haugland et al. does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended human target (Abstract, Claim 1, Paragraph 0025, 0027, 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received and applied parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, as taught by Kaula et al., in order to apply the neuromodulatory signal using parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Regarding Claims 7 and 12, Haugland et al. discloses a method and non-transient computer readable medium further comprising applying (implanted stimulator, Figs. 8-9, Paragraph 0060-0061, 0072, 0123) a representation of the first synthetic neuromodulatory signal to the intended target according to the received operational parameters to cause the intended target to experience the desired effect (Abstract, Paragraph 0036-0043, 0085-0091), without application of a drug to the user/target (application of stimulation for desired effects, Abstract, Paragraph 0036-0043, 0085-0091). Haugland et al. discloses a system further wherein the system further comprises applying the operational stimulation parameters for the synthetic neuromodulatory signal (Abstract) Paragraph 0036-0043, 0071-0077, 0084-0092), but does not specifically disclose wherein the synthetic neuromodulatory signal is within a safe range of parameters for that intended target. However, Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), wherein the received parameter input is within the safe range for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, as taught by Kaula et al., in order to apply the neuromodulatory signal using parameter values that at effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haugland et al. in view of Kaula et al., further in view of Simon et al., further in view of Faltys (US Publication No. 2010/0125304 previously cited).
Regarding Claim 9, Haugland et al., Kaula et al., and Simon et al. in combination discloses all of the claimed elements as described above except wherein selecting the desired effect comprises selecting a desired effect from the group consisting of: anti-inflammation and pro-inflammation. Faltys teaches a system and method of providing peripheral nerve stimulation wherein stimulation is configured to affect the inflammatory reflex of a patient (Abstract), thereby having an anti-inflammatory or pro-inflammatory effect (Abstract, Paragraph 0013, 0018, 0032). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the desired effect affected by the stimulation to be anti-inflammation and pro-inflammation, as taught by Faltys, in the system and method disclosed by Haugland et al., Kaula et al., and Simon et al. in combination, in order to prevent cell damage or to otherwise treat or modulate disease/symptoms of a patient characterized by inflammation, as also taught by Faltys (Paragraph 0003-0005). 
Allowable Subject Matter
Claims 1, 2, 4, and 49 allowed. Claims 3 and 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b)/pre-AIA  2nd paragraph, set forth in this Office action. It is noted that Claims 3 and 5 have been interpreted as described above in the rejections under 35 U.S.C. 112(b)/pre-AIA , 2nd paragraph.
Response to Arguments
The Applicant's arguments (Pages 8-27) filed in the Response filed 09 November 2021 with respect to the previous 35 USC USC 103 rejections of Claims 1-12 as made in the previous Non-Final Rejection Office Action mailed 14 May 2021 have been fully considered. It is noted that many of the arguments made are only applicable to Claim 1 as amended (now allowed), since independent Claims 6 and 11 as amended have a substantially different scope than Claim 1. 

The Applicant specifically argues (Page 9 and of Response) that:
However, Applicant outlines below how there is no hint in Haugland in the cited paragraphs from the Office Action of recreating the effects of, for example, a drug by replacing it with an application of a synthetic neuromodulatory signal…. Instead, Haugland attempts to overcome a problem with the treatment of drop foot by augmenting the motor control of the human's muscles (see, for example, Haugland paragraph 0001); rather than, any discussion regarding drug therapy…Again, Haugland attempts to overcome a problem (e.g. the treatment of drop foot) by augmenting the motor control of the human's muscles, rather than, any discussion regarding drug therapy. Initially, a word search of Haugland for the term 'drug' reveals that this reference does not disclose or use the term 'drug.' 

Haugland does not disclose the application of a synthetic neuromodulatory signal to induce a desired effect of a drug.

 However, since Haugland et al. does not disclose drug therapy, the Examiner maintains that Haugland et al. does read on the limitation “where application of the first synthetic neuromodulatory signal to the intended target causes the intended target to experience the desired effect without application of the drug to the intended target” (see Haugland et al., Abstract, Paragraph 0036-0043, 0085-0091) as required by Claims 6 and 11 as amended, and dependent Claims 7-10 and 12. Since Haugland et al. does not disclose using drugs for the desired effects or treatment (as the Applicant also states in the cited arguments above), this would read on the limitation “without application of the drug to the intended target”. It is noted that in response to Applicant's argument that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “application of a synthetic neuromodulatory signal to induce a desired effect of a drug” or replacing a specific drug with stimulation, Pages 9 and 13 of Response) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, the Examiner agrees that neither Haugland et al. nor Faltys explicitly discloses where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments. However, previously cited Simon et al. teaches this limitation. Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and newly cited Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053). Therefore, Simon et al. teaches this feature of Claims 1, 6, and 11.
It is noted that the Applicant’s arguments with respect to the limitations “where the synthetic neuromodulatory signals are configured to emulate a stimulation of nerves as an alternative to drug-based treatments” (Page 13 of Response)  and further with respect to the details of the claimed “library” (Pages 13-15 of Response) are only applicable to amended independent Claim 1, as Claims 6-12 have not been amended to recite these limitations. 
In addition, in response to the Applicant's arguments (Pages 14-20 of Response) against the references individually, particularly that the Kaula et al. reference does not disclose many of the limitations of Claims 6 and 11, however, the Examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Kaula et al. reference was only used to teach wherein the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored/received based on different possible intended targets, as required by Claims 6 and 11 as amended. Kaula et al. teaches a system for applying a neuromodulatory signal to an intended target (Abstract, Claim 1, Paragraph 0098-0099) comprising a neuromodulatory signal generator system configured to comprise a plurality of synthetic neuromodulatory stimulation signals (Paragraph 0098-0099, 0001, 0015, 0031), and an electronic device comprising a user interface (Paragraph 0005, 0022, 0023) and  a library configured to cooperate with the user interface (Paragraph 0059, 0079-0080), where the library (Paragraph 0059, 0079-0080) is configured to store a set of state parameters for generating synthetic neuromodulatory signals for the desired effect without application of a drug to the intended target (stimulation/neuromodulation therapy, Paragraph 0059, 0079-0080) for retrieval, the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034) are stored and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100). Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system disclosed by Haugland et al. to limit the synthetic neuromodulatory signal to be within a safe range of operational parameters for that intended target, where two or more potential safe ranges of operational parameters are stored based on different possible intended targets, as taught by Kaula et al., in order to store/receive parameter values that are effective in achieving the desired neuromodulation result without the user/target inadvertently or unintentionally configuring the neuromodulatory signals to be set to ineffective, dangerous, or painful levels, as also taught by Kaula et al. (Paragraph 0059, 0064, 0069, 0080, 0031-0034). 
The Applicant further argues (Page 20 of Response):
However, the claim limitation 'intended target' is used many times in claim 1 and 'locations/electrodes' can't be 'different intended targets' and still produce a reasonable understanding of claim 1. For example, Claim 1 also recites that "a user interface [is] configured to receive a selection of at least one desired effect from the intended target," per claim 1. Kaula's different possible intended targets of 'locations/electrodes' are not capable of supplying a selection of a desired effect from the intended target to the user interface.

However, it is noted that these arguments only apply to Claim 1, since independent Claims 6 and 11 recite “receiving a selection of a desired effect from a user interface”, and does not recite that the selection is “from the intended target” as the Applicant argues.  Therefore the Examiner maintains that Kaula et al. teaches that the synthetic neuromodulatory signal is within a safe range of operational parameters for that intended target (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034), where two or more potential safe ranges of operational parameters (Paragraph 0059, 0064, 0069, 0080, 0022, 0031-0034) are stored and applied based on different possible intended targets (different locations/electrodes or devices on patients, Paragraph 0029-0033, 0037, 0043, 0045, 0099-0100), as described in detail above. 
Furthermore, in response to the Applicant's arguments (Pages 21-24 of Response) against the references individually, particularly that the Simon et al. reference does not disclose many of the limitations of Claims 6 and 11, however, the Examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the Applicant’s arguments with respect to the limitations “where the synthetic neuromodulatory signals are configured to emulate a stimulation of nerves as an alternative to drug-based treatments” are only applicable to independent Claim 1, as Claims 6-12 have not been amended to recite these limitations. In addition, the Simon et al. reference was only used to teach stimulating nerves as an alternative to drug-based treatments as required by Claims 6 and 11. Simon et al. teaches a system for applying a neuromodulatory signal to a user (Abstract, Paragraph 0037-0039) comprising neuromodulatory signal generator system (302, Fig. 2B, Paragraph 0125) interacting with a user interface (Paragraph 0129) to generate the synthetic neuromodulatory signals (Paragraph 0125, 0130, 0141), where the synthetic neuromodulatory signals are configured to stimulate nerves as an alternative to drug-based treatments (Paragraph 0012, 0021-0023, 0053). Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the synthetic neuromodulatory signals in the system disclosed by Haugland et al. and Kaula et al. in combination to stimulate nerves as an alternative to drug-based treatments, as taught by Simon et al., in order to sufficiently produce the neuromodulatory effects without the need for adjusting drug therapy, and to avoid side effects/reactions caused by drug-based treatments, as also taught by Simon et al. (Paragraph 0012, 0017, 0021, 0022, 0053).
In response to the Applicant’s additional arguments (Pages 24-26 of Response) that there is no teaching, suggestion, or motivation to combine the Haugland et al., Kaula et al., and Simon et al. references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all three of the Haugland et al., Kaula et al., and Simon et al. references are directed to stimulation systems with similar stimulation strategies and control implementations. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, it has been held that a prior art reference must either be in the field of the Applicant’s endeavor (i.e. neuromodulatory/stimulation systems and methods) or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Furthermore, it is noted that many of the Applicant’s arguments (Pages 24-26 of Response) with respect to claim limitations such as “configured to emulate a stimulation of nerves” are only applicable to Claim 1. Therefore, the Examiner maintains that it would have been obvious to combine the  Haugland et al., Kaula et al., and Simon et al. references for the reasons as described in detail above. 
No additional specific arguments were made with respect to dependent Claims 7-10, and 12 (Pages 26-27 of Response) or specifically with respect to the previously cited Faltys reference. Therefore, Claims 6-12 remain rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792